 

Case 20-10343-LSS Doc 5994 Filed 08/13/21 Page 1 of 3

S-6-2\

rey <OUR'

acs Lawrt Kobber Md eet in

a

dl ow writhing. Lem paggee te GA ee Aaneruw

AAeat s ue Avpcthy RLburvdk Avy Anadd,

Kecut Master rach in 1458 ithendh woe

1 year stl, Jd he Loweped Kee Arete n-o- 24

An Shee le Wn. 4 urhere ure Solo our anwibinga

| en. ae nin ie om & het Mi 7

   
     

AMNW Aah - Cow ee

 

di eenattin ta ting ng Reka were AA BE op sien
) uote Aan and afpraicl tr Aekg Raat thn
UIA Aw Undo taher sit ata i:
wreutdh Norfee ave Ar the ferriral jore te—
| mash Thre Aearee ancl mates ntti ~A be
Aantal: Licensure Bupa oils dete cx
WPilawarte wm, in onwrre Ww AY.
Kfher D ie ae tt ati. Jjigarre.
Are wreutl Aaya ech daake, Apo omn. Sh.
tutat lim Getng t—

  
 

— Da gional dicaell

         
 

Case 20-10343-LSS Doc 5994 Filed 08/13/21 Page 2 of 3

dt ses. ie Monel touwl

 

Cg Pentn wee nervy atrccl ancl
(re ure oer aud J) cong Ache Shon
Aver anne Wehverng bt Dp usmukl be a
Tiaemadbe. cusd.§ Khe § Sp re ag feel
AAue LL we pprenreel Afpais cmd Fron

3 Gk Leoetl.. afar all Ahi leapeperuel
dc POS 2 get fr Aan Arork 0 of our cAirehe
ond vcr te Bette prarhages— ¢ dAderponnant 7
— ctditeiial pecs. tewtle st Jove ot Tid
cieacypaeppecte ts edit penne Ark te Ther
Log wW) (any if Wid ) bane A fen Tohe.

Arto, \ art. anertelel Carwhe owd Mats iccadilins
tt aati ow Lover. win > Anca. GAcndeden and
Lot wee wrod g<- Xo Ateukt sane Linge

CA wanted te jen Fabre 1% my ecoute Lo § Let Sint)

2 porkaateg nikinrth nip Aeuclle Tomes Aw

  

i523 al ag~- tA.

Anns Coy ee
Leola An Adore Avbs anc it anstder ane

urtrecks wis A rtmndk af angye Anz Annet

Arave cleme Zhae,. oh ol - Jrevvw— KA amd

ies ef

 

 
Case 20-10343-LSS Doc 5994 _ Filed 08/13/21 Page 3 of 3

 

 

CS reteeereeaceert ett LD BD Ay pipet THe Elite 3 yr 9 a5 ay 45 ey! PRS T
yeo7-) st?
LISS ALDHIYW ATE

ISO KIIdNnyuneg) YSd

NIELS

ae Zags S=UIAWIS Lyne gorpsnyt”

_AWE-X a
Sw's'n

VZWe Tzoz Onv9
OZE Ws STNIANOSNOVE

 
